Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,432,866, 9,743,302, 10,244,417 and 10,659,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-37 are allowed.

The following is an examiner’s statement of reasons for allowance:

Zill et al. (US 2008/0201109 A1) discloses a method and apparatus for monitoring signal transmitted between access points and wireless equipment for network diagnostics, wherein air monitor determines authentication states of the wireless equipment and determines performance and status of the wireless equipment, as well as to determine BSSID of the wireless equipment. 

Hawkes et al. (US 5,973,643) discloses in order to ensure that uplink data collected comes from the same cellular telephone at the same time, mobile location sensor of a base station operates synchronously with adjacent mobile location sensors. 


Kennedy, Jr. et al. (US 2006/0141998 A1) discloses a method and system for collecting test and measurement data for a wireless communication system, wherein forward and reverse links data is collected during standard geo-location processes (Abstract).

Prior arts of record disclose method and system for determining authentication states of mobile devices and to analyze network operating status, as well as to display network status on a map.

Regarding claim 1, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy; and configured to send a second analysis result of the authorized radio to the master controller; and after both the first and second analysis results sent to the master controller indicate that the authorized radio is healthy, the master controller determines from the first and second analysis results that a geographically unhealthy location of the network exists within the geographic area at the current location of the authorized healthy radio”, in combination with other claimed limitations.
Regarding claim 7, prior arts of record fail to disclose “health determining radios: configured to receive the signal during normal over-the-air operation of one of the radios; configured to determine if the signal received by the one radio was transmitted from an authorized one of the radios; and when a health determining radio determines that the signal is from an authorized radio; the health determining radio determines a current location of the authorized radio within the geographic area; and the health determining radio forwards the signal of the authorized radio along with the radio identifier and the current location of the authorized radio to the master controller” and “after at least two analysis results sent to the master controller from two different health determining radios indicate that one of the authorized radios is healthy, the master controller determines that a geographically unhealthy location of the network exists within the geographic area at the associated current location of the one authorized radio within the geographic area”, in combination with other claimed limitations.

Regarding claim 8, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy; and configured to send a first analysis result of the authorized radio to the master controller; and a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy; configured to send a second analysis result of the authorized radio to the master controller; and after both the first and second analysis results sent to the master controller indicate that the authorized radio is healthy, the master controller determines from the first and second analysis results that a geographically unhealthy location of the network exists within the geographic area at the current location of the authorized healthy radio; or the health 

Regarding claim 9, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; determining a frequency deviation of the signal from the authorized radio; and determining a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; determining a frequency deviation of the signal from the authorized radio; and determining a 

Regarding claim 10, prior arts of record fail to disclose “health determining radios: configured to receive the signal during normal over-the-air operation of one of the radios; configured to determine if the signal received by the one radio was transmitted from an authorized one of the radios; and when a health determining radio determines that the signal is from an authorized radio; the health determining radio determines a current location of the authorized radio within the geographic area; and the health determining radio forwards the signal of the authorized radio along with the radio identifier and the current location of the authorized radio to the master controller” and “after at least two analysis results sent to the master controller from two different health determining radios indicate that one of the authorized radios is healthy, the master controller determines that a geographically unhealthy location of the network exists within the geographic area at the associated current location of the one authorized radio within the geographic area”, in combination with other claimed limitations.

Regarding claim 11, prior arts of record fail to disclose “the health determining radios: configured to determine if the signal was transmitted from an authorized one of the radios; and when a health determining radio determines that the signal is from an authorized radio; the health 

Regarding claim 12, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure: discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a second analysis result of the authorized radio to the master controller; and after both the first and second analysis results sent to the master controller indicate that the authorized radio is healthy, the master controller determines from the first and second analysis results whether a geographic ally 

Regarding claim 13, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a second analysis result of the authorized radio to the master controller; and after both the first and second analysis results sent to the master controller indicate that the authorized radio is healthy the master controller determines from the first and second analysis results whether a geographically 

Regarding claim 14, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a second analysis result of the authorized radio to the master controller; and after both the first and second analysis results sent to the master controller indicate that the authorized radio is healthy the 

Regarding claim 15, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; and a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a second 

Regarding claim 16, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal 

Regarding claim 29, prior arts of record fail to disclose “a first of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency deviations of the signal from the authorized radio over time; and configured to send a first analysis result of the authorized radio to the master controller; and a second of the health determining radios: configured to analyze the operating characteristics of the authorized radio and determining if the authorized radio is healthy by at least one of: packet sniffing a received signal from the authorized radio and determining if the authorized radio is compliant with a packet/signal specification structure; discerning from the compliant packet/signal specification structure a type of transmission that has been received from the radio; and determining a frequency deviation of the received signal from the authorized radio and a range of frequency 

Dependent claims 2-6, 17-28 and 30-37 are allowable based on their dependency on independent claims 1, 16 and 29, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645